Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-1995

Tabas v Tabas
Precedential or Non-Precedential:

Docket 92-1495




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Tabas v Tabas" (1995). 1995 Decisions. Paper 55.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/55


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT



                Nos. 92-1495; 92-1529



         HARRIETTE S. TABAS; RICHARD S. TABAS;
            NANCY C. TABAS; GERALD LEVINSON,
    As Executors of the Estate of CHARLES L. TABAS

                                   Appellants

                          v.

          DANIEL M. TABAS; JOSEPH P. CAMPBELL;
    JAMES J. MCSWIGGAN; LEE A. TABAS; ROBERT TABAS;
        SUSAN TABAS TEPPER; LINDA TABAS STEMPEL;
JOANNE TABAS WURZAK; CAROL TABAS STOFMAN; HOWARD WURZAK




    On Appeal From the United States District Court
       For the Eastern District of Pennsylvania
            (D.C. Civil Action No. 91-01355)



               Argued: January 26, 1993
          Before: GREENBERG, ROTH and LEWIS,
                     Circuit Judges

           Reargued In Banc October 18, 1994
  Before: SLOVITER, Chief Judge, BECKER, STAPLETON,
   MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN,
          NYGAARD, ALITO, LEWIS, ROTH, MCKEE,
                     Circuit Judges

              __________________________

                ORDER AMENDING OPINION
              __________________________
     Judge Becker's concurring opinion in the above-captioned

case filed February 13, 1995, is amended as follows:

     (1)   On page 35, lines 3 to 5, the first sentence should be

amended to read "I join in all of Judge Roth's lead opinion

except Part IV.D, and I concur in the judgment."

     (2)   On page 38, line 14, remove the quotation mark before

"a combination".

     (3)   On page 40, line 7, delete "Majority" and insert

"Lead".

     (4)   On page 42, line 6, delete "the majority" and insert

"Judge Roth".



                                         /s/ Edward R. Becker
                                              Circuit Judge

DATED: February 23, l995